MEMORANDUM**
Beverly Ann Hollis-Arrington appeals pro se the district court’s judgment dismissing, for failure to state a claim, her action alleging that Cendant Mortgage Corporation and the Fannie Mae Corporation violated the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c) and (d), and federal lending laws by conspiring to issue mortgage loans to unqualified borrowers so that Cendant could acquire the properties by foreclosure. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000), and we affirm.
The district court properly dismissed Hollis-Arrington’s RICO claims because the conclusory allegations in her second amended complaint did not set forth the requisite pattern of racketeering activity involving more than one transaction. See Howard v. America Online, Inc., 208 F.3d 741, 746 (9th Cir.2000).
The district court properly dismissed with prejudice Hollis-Arrington’s claim pursuant to the Truth in Lending Act, 15 U.S.C. § 1635, because she failed, as a matter of law, to present a legal basis for this claim. See Henderson v. City of Simi Valley, 305 F.3d 1052, 1055 (9th Cir.2002).
The district court properly set aside the clerk’s entry of default against Fannie Mae because Fannie Mae had timely responded by filing a motion to dismiss Hollis-Arrington’s complaint. See O’Connor v. Nevada, 27 F.3d 357, 364 (9th Cir.1994).
The district court did not abuse its discretion by exercising supplemental jurisdiction over Hollis-Arrington’s pendent state law claims. See Acri v. Varian Assocs., Inc., 114 F.3d 999, 1000 (9th Cir.1997) (en banc).
The district court did not abuse its discretion by denying Holhs-Arrington’s motion to recuse the presiding judge. See 28 U.S.C. § 144; Leslie v. Grupo ICA 198 F.3d 1152, 1160 (9th Cir.1999).
We decline to consider issues raised for the first time on appeal. See Barcamerica *464Int’l. USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595, n. 6 (9th Cir.2002).
Holhs-Arrington’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.